Title: To Thomas Jefferson from Edmund Pendleton, 1 June 1776
From: Pendleton, Edmund
To: Jefferson, Thomas


                    
                        Wmsburg June 1. 1776.
                    
                    I am much obliged by the intelligence inclosed in your favor of the 21st. All the circumstances which have occurred in America, seem to confirm the Account, as Cornwallis is said to be arrived at Cape Fear, and his troops from 3 to 4000. We must defend our selves as well as we can. I am concerned to find there is danger of disunion at such a crisis, as that only can give Success to our Enemies. Maryland has behaved badly. We shall reprove them severely; We build our Government slowly, I hope it will be founded on a Rock. Dunmore with 400 half starved motly soldiers on Gwyns Island, and 2000 of Our men on the Main are looking at each other as two Tenders are in the thoroughfare between Milford Haven and Piankatank to stop the Passage and the Fleet  in the River to Protect the Island. Adieu my freind and lets have no more of your “Honble Sirs.” Your Affecte.
                    
                        Edmd. Pendleton
                    
                    
                        Tel Mrs. Wythe all are well. I am to dine with the Major tomorrow.
                    
                